DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-13 and 18-19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Allen et al. 6,988,747.
In regard to claim 1, Allen et al. discloses a universal pipe sleeve junction (“for an aspirated smoke detection system” is considered an intended use limitation that carries little patentable weight in an apparatus claim.  The sleeve of Allen is capable of fulfilling the intended use and is therefore deemed to anticipate the intended use limitation of the claim.), comprising:
a sleeve body (fig. 10) having an outer surface and an inner surface, the inner surface defining an opening through the sleeve body, wherein the sleeve body further includes:
a first end surface (left end 30) ; and a second end surface (right end 30) opposite the first end surface; and

a calibrated sampling point cap 60 directly coupled to the opening through the nozzle 30 via an interference fit with the nozzle flange 34 and having an annulus (bore through 60 was sized to have a certain diameter, making it a calibrated annulus) defining an opening through the calibrated sampling point cap such that a negative pressure 
inside the sleeve body is to cause gas located outside the universal pipe sleeve junction to flow 
through the annulus into the universal pipe sleeve junction for smoke testing (a negative pressure inside sleeve 210 would cause gas located outside the sleeve to be drawn through the opening in 60 and into 210).
In regard to claim 2, wherein the inner surface of the sleeve body includes a first portion 20 having a first diameter and a second portion 216 having a second diameter, wherein the first diameter is greater than the second diameter.
In regard to claim 3, wherein the opening through the nozzle extends through to the second portion of the inner surface of the sleeve body (see fig. 10).
In regard to claim 4, wherein at least one of the first end surface and the second end surface is configured to couple with a pipe at the first portion of the inner surface of the sleeve body (see fig. 2).
In regard to claim 5, wherein an inner diameter of the pipe is a same diameter as the second portion of the inner surface of the sleeve body (see fig. 2 where the pipe stops 24 have the same interior diameter as the pipe 12).

In regard to claim 7, wherein a flange of the plurality of flanges is located proximal to the first end surface (elements 34 are at all ends of the tee coupling).
In regard to claim 8, wherein a flange of the plurality of flanges is located proximal to the second end surface (elements 34 are at all ends of the tee coupling).
In regard to claim 9, wherein at least one of the first end surface and the second end surface is configured to couple with a different pipe sleeve attachment mechanism (either different size pipes or the cap ends 60).
In regard to claim 10, Allen discloses a universal pipe sleeve junction (“for an aspirated smoke detection system” is considered an intended use limitation that carries little patentable weight in an apparatus claim.  The sleeve of Allen is capable of fulfilling the intended use and is therefore deemed to anticipate the intended use limitation of the claim.), comprising:
a sleeve body 2110 having an outer surface and an inner surface, the inner surface defining an opening through the sleeve body, wherein the sleeve body further includes:
a first end surface (left side); 
a first flange 34 on the inner surface and located proximal to the first end surface; a second end surface (right side) opposite the first end surface; and a flange 34 on the inner surface and located proximal to the second end surface; and a nozzle (vertical portion) integral with the sleeve body and having an outer surface and an inner surface, the inner surface of the nozzle defining an opening through the nozzle and extending through to the inner surface of the sleeve body, the inner surface of the nozzle

and a calibrated sampling point cap 60 directly coupled to the opening through the nozzle
via an interference fit with the nozzle flange 34 and having an annulus defining an opening 
through the calibrated sampling point cap such that a negative pressure inside the sleeve body is 
to cause gas located outside the universal pipe sleeve junction to flow through the annulus into 
the universal pipe sleeve junction for smoke testing (a negative pressure inside sleeve 210 would cause gas located outside the sleeve to be drawn through the opening in 60 and into 210).
In regard to claim 11, wherein the inner nozzle flange 34 is located proximal to a cap surface 76 of the nozzle.
In regard to claim 12, wherein the nozzle flange 34 is configured to create a seal between the inner surface of the nozzle and the calibrated sampling point cap.
In regard to claim 13, Allen discloses a universal pipe sleeve junction system (“for an aspirated smoke detection system is considered an intended use limitation that carries little patentable weight in an apparatus claim.  The sleeve of Allen is capable of fulfilling the intended use and is therefore deemed to anticipate the intended use limitation of the claim.), comprising: a universal pipe sleeve junction 210 comprising: a sleeve body having an outer surface and an inner surface, the inner surface defining an opening through the sleeve body, wherein the sleeve body further includes: a first end surface (left side); a first flange 34 on the inner surface of the sleeve body and located proximal to the first end surface; 
a second end surface (right side) opposite the first end surface; and
a second flange 34 on the inner surface of the sleeve body and located proximal to the second end surface;

including a nozzle flange 34 projecting from the inner surface of the nozzle; and
a calibrated sampling point cap 60 directly coupled to the opening through the nozzle 
via an interference fit with the nozzle flange 34 and having an annulus defining an 
opening through the calibrated sampling point cap such that a negative pressure inside the sleeve body is to cause gas located outside the universal pipe sleeve junction to flow through the 
annulus into the universal pipe sleeve junction for smoke testing (a negative pressure inside sleeve 210 would cause gas located outside the sleeve to be drawn through the opening in 60 and into 210).
In regard to claim 18, wherein the system includes a pipe 12 coupled to the second end surface of the universal pipe sleeve junction such that that the second flange creates an interference fit to create a seal between the inner surface of the sleeve body and the pipe (see fig. 2).
In regard to claim 19, wherein the system includes a pipe 14 coupled to the first end surface of the universal pipe sleeve junction such that the first flange creates an interference fit to create a seal between the inner surface of the sleeve body and the pipe (see fig. 2).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 16 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Allen in view of Feith 2005/0285400.
In regard to claims 16 and 17 Allen et al. discloses sealingly attaching a cap 60 with an 
annulus to a sleeve using a flange 34 of the sleeve body, but does not disclose the cap being an end cap.  Feith teaches that it is common and well known in the art to sealing attach an end cap 52 in a similar manner.  Therefore it would have been obvious to one of ordinary skill in the art to replace the end cap 60 of Allen et al. containing an annulus with a closed end cap 52, as taught by Feith.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-13 and 16-19 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID E. BOCHNA whose telephone number is (571)272-7078. The examiner can normally be reached Monday-Friday 8:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Troutman can be reached on (571) 270-3654. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID BOCHNA/Primary Examiner, Art Unit 3679